     Case 2:20-cv-00274-JAM-AC Document 33 Filed 07/30/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                                     FOR THE

                         EASTERN DISTRICT OF CALIFORNIA



Integon National Insurance Company ,     Case No. 2:20-cv-00274-JAM-AC

                  Plaintiff,

      v.                                 DEFAULT JUDGMENT

Garbuzov et al,

                  Defendant.




            IT IS ORDERED AND ADJUDGED default judgment is hereby
            ENTERED against defendant:




            Vyacheslav Garbuzov




                                                KEITH HOLLAND, CLERK

                                                By: /s/ A. Coll, Deputy Clerk
